Action to annul a marriage on the ground that defendant had a husband, one Silvera, who was living at the time of her marriage to plaintiff. Interlocutory judgment unanimously affirmed, without costs. Silvera and defendant were married in New York in 1922. At the time of the rabbinic divorce in Palestine in May, 1928, Silvera, a native of Syria, had been domiciled in New York at least since 1922. Defendant,' also a native of Syria, lived with Silvera in New York until their separation, when she became a resident of Palestine in February, 1928. Under the laws of Palestine the rabbinic court had jurisdiction in matters matrimonial of persons, among others, who were native inhabitants of mandated countries, such as Syria. At the time of the divorce Silvera was not a native inhabitant of Syria, and sending the “ get ” or divorce from the city of New York to Palestine *745did not make him a native inhabitant of Syria so as to give the rabbinic court jurisdiction under local law. In the face of the statutory law of Palestine'the view of defendant’s witness that the rabbinic court had jurisdiction of Silvera and defendant because they were natives of Syria cannot be accepted. Therefore, the divorce was invalid and it necessarily follows that the marriage between plaintiff and defendant contracted in Palestine was illegal and void. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.